     Case 5:13-cv-28160 Document 122 Filed 04/15/19 Page 1 of 1 PageID #: 709



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                              Defendant.



                                            ORDER


        Upon review of the docket, the Court observes that depositions of representatives and

employees of defendant Justice Energy Company, Inc., regarding financial information were

scheduled for March 14, 2019. Accordingly, the Court ORDERS that the United States and the

Defendant file status updates regarding payment of the civil contempt judgment no later than April

19, 2019.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                             ENTER:         April 15, 2019
